UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7862


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

KENYATTA HASANI ADAMS,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:07-cr-00113-RGD-JEB-1)


Submitted:    April 16, 2009                 Decided:   April 23, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenyatta Hasani Adams, Appellant Pro Se.         Sherrie Scott
Capotosto, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kenyatta   Hasani     Adams      appeals    the    district   court’s

order granting his 18 U.S.C. § 3582(c)(2) (2006) motion and its

subsequent order denying reconsideration.                 We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                       United States v.

Adams,    No.   2:07-cr-00113-RGD-JEB-1          (E.D.    Va.    July   17,   2008;

filed Aug. 13, 2008; entered Aug. 18, 2008).                     We dispense with

oral     argument   because      the    facts   and     legal    contentions    are

adequately      presented   in    the    materials      before    the   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                          2